Citation Nr: 0519411	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-26 265	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for disability manifested 
by neck pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The veteran requested that she be afforded a hearing at the 
time she filed her substantive appeal in August 2003.  The 
veteran was informed in February 2004 that she was scheduled 
for a Board hearing at the RO in March 2004.  In March 2004, 
the veteran withdrew the request for a hearing.  38 C.F.R. 
§ 20.704(e) (2004).  


REMAND

The veteran filed a claim for service connection for various 
disabilities including neck pain and a right shoulder injury 
in March 2001.  

The veteran was afforded a VA examination in July 2001.  At 
that time the veteran was diagnosed with mild neck pain 
without evidence of cervical spondylosis, and she was 
diagnosed with right shoulder tendonitis.  

The veteran's claim for a neck disability was denied by way 
of a rating decision dated in August 2002; however, she was 
granted service connection for right shoulder tendonitis.  At 
the time the veteran filed her substantive appeal in August 
2003 she claimed that she had received treatment for her neck 
at Wuerzburg Army Hospital in Germany.  She reported that her 
neck pain was constant in nature since the time of the injury 
to her right shoulder and that x-rays were taken at Wuerzburg 
Army Hospital.  She claimed that the Army doctor told her 
that her neck pain was related to her service-connected right 
shoulder disability.  Treatment reports obtained from 
Wuerzburg MEDDAC do not refer to treatment for neck pain; 
however, it is not clear based on the evidence of record 
whether all treatment reports were obtained.  The RO should 
request all treatment records from Wuerzburg MEDDAC in 
Germany.  

In September 2003, a decision review officer (DRO) requested 
that the veteran be afforded a VA examination to assess the 
veteran's claim of neck disability secondary to her service-
connected right shoulder disability.  (This question was not 
previously addressed in the earlier examination.)  The DRO 
requested a medical opinion and rationale for the opinion.  
There is no evidence to indicate that the VA examination was 
ever accomplished.  The veteran should be scheduled for a VA 
examination in order to properly evaluate her claim.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated her for 
any neck disability.  After securing 
the necessary release(s), the RO 
should obtain those records that 
have not been previously secured, 
including all records from Wuerzburg 
MEDDAC in Germany.

2.  After completion of the above 
action, the veteran should be 
afforded an orthopedic examination 
to assess whether she has current 
disability and whether it is 
attributable to military service or 
already service-connected 
disability.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to provide an opinion as to whether 
the veteran currently suffers from a 
neck disability.  If the examiner 
determines that the veteran 
currently suffers from a neck 
disability, he/she is requested to 
provide an opinion as to whether it 
is traceable to injury during 
service and whether it was caused or 
made worse by service-connected 
right shoulder disability.  

3.  Upon receipt of the VA 
examination report, the RO should 
conduct a review to verify that the 
requested opinions have been 
offered.  If information is deemed 
lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (2004).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

